Citation Nr: 1530393	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (ISHD), to include as a result of exposure to herbicides.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected tinnitus.

3.  Entitlement to a compensable evaluation for service connected hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The claims pertaining to hearing loss and ISHD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is already in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his tinnitus, and the rating schedule is adequate to evaluate the disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran's claim for an increased schedular rating for bilateral tinnitus is decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).


II. Analysis

The Veteran contends that his service connected tinnitus is more disabling than currently evaluated.

His service-connected tinnitus is currently evaluated as 10 percent disabling, which is the maximum rating available under Diagnostic Code 6260.  See 38 C.F.R. 
§ 4.87; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral); VAOPGCPREC 2-2003 (Diagnostic Code 6260 authorizes a single schedular 10 percent disability rating for tinnitus, regardless of whether the tinnitus is perceived as unilateral or bilateral).  Where, as here, there is a lack of entitlement under the law, the claim for a schedular rating in excess of 10 percent, to include separate schedular ratings, for tinnitus is denied.  See Sabonis, supra at 430. 

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b) .

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Veteran's tinnitus manifested by ear ringing is specifically contemplated by the rating criteria.  The Veteran has not reported any unusual aspects of his tinnitus disability not contemplated by the criteria of Diagnostic Code 6260.  Hence, referral for consideration of an extra-schedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his tinnitus.  In fact, the Veteran acknowledges that his current incarceration renders    such an argument unsustainable at this juncture.  Therefore, the Board finds that a TDIU is not raised by the record.


ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected tinnitus is denied.


REMAND

A preliminary review of the record reveals the claims pertaining to hearing loss and ISHD are not ready for appellate disposition.

The appellate record appears incomplete with respect to these claims.  The Veteran has been incarcerated for approximately two decades.  There are no medical treatment records of the Veteran from the correctional facility in Soledad, California, associated with the virtual record.  Such records are pertinent to the issues on appeal (e.g. Veteran claims he had a heart attack in July 2009 and has been prescribed hearing aids) and must be obtained.  38 C.F.R. § 3.159(c)(1).

The Veteran claims that his ISHD is the result of exposure to herbicides during his military service.  The Veteran having served in the Republic of Vietnam is presumed to have been exposed during such service to an herbicide agent.   
38 U.S.C.A. § 1116(f).  ISHD is among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  For this reason, the Board finds that prior to considering the merits of the Veteran's claim, he must be afforded a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The Veteran contends that his service-connected hearing loss has worsened in severity.  Notably, he claims that he must now wear hearing aids.  The Veteran has not been afforded an examination in connection with his claim for increase.  The Board cannot ascertain to what extent the hearing loss disability has increased in severity, if at all, without VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The Board is aware the Veteran is incarcerated and there was some indication that the Palo Alto VA Medical Center (VAMC) did not have a provider that would travel to the prison.  However, the Board would note that the Veteran was transported to the Palo Alto VAMC in October 2012 from the prison to undergo a VA examination in connection with his claim for PTSD.  The RO must determine whether the Veteran can be transported to a VAMC or examined at the prison by VHA personnel, prison medical providers at VA expense, or by a fee-basis provider contracted by VHA.  See M21-1MR, Part III, Subpart iv, 3.E.  If arranged, the examiner is asked to address the specific questions set forth in the numbered paragraphs below.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary releases, obtain copies of the complete clinical records of all evaluations and treatment the Veteran received for the claimed conditions at the correctional facility in Soledad, California.  All requests for records and their responses must be associated with the claims folder.

2.  The RO and/or local VHA medical examination coordinator should confer with prison authorities to determine whether the Veteran can be transported to the Palo Alto VAMC for examination or examined at the prison by VHA personnel, prison medical providers at VA expense, or by fee-basis providers contracted by VHA. See M21-1MR, Part III, Subpart iv, 3.E. 

3.  Thereafter, if it can be arranged, schedule the Veteran for the appropriate examinations.   

ISHD:  All current cardiac disabilities should be clearly reported.  The examiner should state whether any currently diagnosed cardiac disability, including ISHD, is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's active military service, to include presumed exposure to herbicides in Vietnam?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

 A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided. 

Hearing Loss:  Examination findings pertinent to the Veteran's hearing loss should be reported to allow for application of VA rating criteria for hearing impairment, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.    

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


